Title: To Alexander Hamilton from Jacob Mark and Company, [21 January 1795]
From: Jacob Mark and Company
To: Hamilton, Alexander


Sir
[New York, January 21, 1795]
By request of Mr. Colt, we answer his queries, by informing you that we would contract for the delivery of eighty Tons refined Copper of sufficient fineness for the purpose of the Mint, & if we are informed of the size and shape in which you would have it cast, we make no doubt it may be done accordingly. The price will be thirty six cents ⅌ lb. Ten Tons deliverable at New York in the month of June next, Ten in the month of July ten in the month of august, and residue to compleat the eighty Tons to be delivered in the Months of September & October.
If more should be required for the purpose of the mint, or Coppering of Vessells we shall always be happy in having the orders of Government.
The Price Sir, at which we have offered to Contract for the above Eighty Tons you will see is very considerably less than it can be imported for and the quality of the Copper sufficiently known to need an explanation—it contains six ounces of Silver in each Ct. which tho’ not sufficient to seperate renders it more malable than any imported. It always sold for a far greater Price in England than any at that Market, but for what reasons we are not able to mention.
We will commence the Erection of Rolling & Battering works as soon as the hands and articles arrive for which we have sent to Europe; and hope to be able to furnish Copper in Sheets if required.
As Government is ever ready to assist & patronise undertakings of such evident public utility, when they consider the expence we have been at for the purpose of bringing those works thus far, they may perhaps with us conceive it proper to lend pecuniary aid (upon approved security) which is so necessary in order to facilitate such extensive undertakings & make them usefull to a Country.
The quantity of Copper which we offer to deliver will amount to upwards of 64,000 Dollars. Pray Sir, can we depend on receiving any part of this sum in advance?
We have the Honor to be with the greatest Respect   Sir   Your Obt. Servts

Jacob Mark & Co.
New York Jany 21 1795.

